Citation Nr: 0410267	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for the service-connected low 
back disability, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 1999 rating determination by the Boston, 
Massachusetts, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was last before the Board in February 2001, when it was 
remanded to the RO for further development.  It has now been 
returned to the Board for further appellate review.  


REMAND

The RO has evaluated the appellant's low back disability under the 
rating criteria for an intervertebral disc syndrome which were in 
effect prior to September 23, 2002.  

Although the supplemental statement of the case issued to the 
appellant in September 2003 cites to the provisions of Diagnostic 
Code 5293 of VA's Schedule for Rating Disabilities (Rating 
Schedule) which became effective on September 23, 2002, the record 
does not reflect any analysis by the RO of the frequency of 
incapacitating episodes experienced by the appellant, as required 
by that regulatory provision.  

In addition, the Rating Schedule provisions pertaining to the 
rating of all spinal disabilities were again revised, effective on 
September  26, 2003; and the RO has not yet had the opportunity to 
consider these new rating criteria.  

It would be prejudicial to the appellant for the Board to 
initially apply these new rating criteria, since this would 
essentially deprive the appellant of the "one review on appeal" 
mandated by 38 U.S.C. §  7104(a).  Cf. Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 
(Fed. Cir., 2003).  

Accordingly, this appeal is remanded to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following further 
actions:  

1.  The RO should take appropriate steps to issue a letter to the 
veteran providing him with the notice required under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) pertaining to the current claim.  
This letter should, at a minimum, request that the appellant 
submit any pertinent evidence in his possession.  

2.  The RO should take appropriate steps to obtain a copy of any 
pertinent evidence identified but not provided by the veteran.  If 
the RO is unable to obtain a copy of any pertinent evidence 
identified by the veteran, it should so inform the veteran and his 
representative and request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has been completed, 
including obtaining all relevant VA medical records not already in 
the claims file and obtaining an additional VA examination which 
covers all of the relevant rating criteria (including frequency of 
incapacitating episodes, range of motion studies, etc.) the RO 
should readjudicate the current claims on a de novo basis without 
reference to prior adjudications from August 1999 to the present.  
The RO must rate the service-connected low back disability under 
the relevant rating criteria in effect prior to September 23, 
2002; under the rating criteria effective on September 23, 2002; 
and then under the current rating criteria effective on September 
26, 2003.  

5.  If any benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
furnished an appropriate Supplemental Statement of the Case and 
provided the requisite opportunity to respond.  This document 
should reflect citations to all of the relevant rating criteria, 
together with a notation as to the time period in which they were 
in effect.  They should be given an opportunity to respond 
thereto.  


In accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate consideration.  
The veteran need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument on 
the remanded matter(s) while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




